DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dropped ball must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 18 is objected to because of the following informalities:  there is a period at the end of line 4, which should most likely be changed to a semicolon.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the coiled tubing" and "the charge carrier" in lines 4-5 and 16, respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim 1 further recites the limitations "assembling a pressure sensitive device" and "activating a pressure sensitive device" in lines 2 and 6, respectively.  As written, it is unclear if two separate pressure sensitive devices are being claimed, or if the same device is being referred to.
Claim 2 
Claim 6 recites the limitation "the reel swivel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the anchor" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 is also considered to be unclear and indefinite since it states that there a set of slips positioned on the body and there is a charge contained within the same body.  Analysis of the current disclosure does not reveal an embodiment where both the slips and the charge are within/on the same body.  The description and drawings only show the slips being on a separate body from the charge.  Additionally, there is no mention or description of the use of a dropped ball and how it would interact with the invention as originally disclosed.
Any claims that depend from an indefinite claim are considered to be equally indefinite at this time.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20030070812 to Robertson.
Regarding claim 17, as best understood with respect to the 112 rejection above, Robertson discloses an apparatus used in a fluid conveyance, comprising: a body having an internal chamber; a pressure sensitive device (a piston) placed within the body, the pressure sensitive device exposed to a fluid pressure outside the anchor, the pressure sensitive device 16 positioned on the body and configured to engage the fluid conveyance 601 at an elevation (see 0021, which refers us to US 4,598,769; therein it is shown that the anchor 16 has slips 26 to engage the fluid conveyance 14 at an elevation – see fig. 1A; col. 5, line 62 through col. 6, line 2); and a charge 578 contained within the body configured to separate a first portion of the fluid conveyance from a second portion of the fluid conveyance upon acceptance of a dropped ball contacting the body (figs. 1A, 1B, and 5; paragraphs 0035-0037; wherein the first portion of the casing is the window that is cut out, and the second portion is the portion of the casing that remains).

Claim(s) 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 4,598,769 to Robertson.
Regarding claim 18, Robertson discloses an apparatus used in a fluid conveyance, comprising: a body 10 having an internal chamber; a set of slips 26 positioned on the body and configured to engage the fluid conveyance 14 at an elevation; at least one of time delay mechanism placed within the body, wherein the at least one time delay mechanism is configured to activate the set of slips (the time delay being the time it takes for the anchor to reach the desired location and moving the extension 22 relative to body 20; fig. 1A; col. 5, line 62 through col. 6, line 2).
Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 5509480 to Terrell et al.
Regarding claims 18 and 20, Terrell discloses an apparatus used in a fluid conveyance, comprising: a body 144 having an internal chamber; a set of slips 156 positioned on the body and configured to engage the fluid conveyance 108 at an elevation; at least one of time delay mechanism placed within the body, wherein the at least one time delay mechanism is an see figs. 9-10; col. 7, lines 16-27; col. 8, lines 43-52; col. 17, lines 38-59).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson or Terrell et al.
Robertson and Terrell both teach the time delay mechanism from claim 18 above.  However, it is not specifically taught that the mechanism is dissolvable.
Nevertheless, it is notoriously known to those of ordinary skill in the art that most any component that is used in a wellbore is subject to some dissolution over time.  This would have been obvious to one of ordinary skill in the art because the harsh conditions (elevated temperatures, harsh chemicals/fluids, debris, etc.) would dissolve any component in the wellbore over time.  Thus, it is clear that any component that is used in the wellbore, such as in Robertson and Terrell, would be a dissolvable material (emphasis added to show that this word means that the material only needs to be capable of dissolving).

Allowable Subject Matter
Claims 7-16 are allowed.
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record on form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674